DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed on 10/15/2021 has been entered. Claims 1-26 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 18 is objected to because of the following informalities:
Claim 18 should be -- a linear structural channel, and at least partially encasing the linear array of electrically interconnected side-emitting LED packages within the linear structural channel -- in order to fix a spelling error.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-11, 13-16, and 19-20 of U.S. Patent No. 11,156,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the subject matter overlap.

Claim 1 of instant application (APP’498)
Claim 1 of patent 
(PAT’340)
Additional Comments
A method of making a light guide illumination system, comprising: providing an optically transmissive sheet having a first broad-area surface substantially coextensive with a first side of the optically transmissive sheet, a second broad-area surface substantially coextensive with a second side of the optically transmissive sheet and extending parallel to the first broad-area surface, a first edge, an opposing second edge, a light coupling area located at or near the first edge, and a two-dimensional light extraction area located on at least one of the first and second broad-area surfaces and at a distance from the first edge,
A light guide illumination system, comprising: an optically transmissive sheet having a first broad-area surface substantially coextensive with a first side of the optically transmissive sheet, a second broad-area surface substantially coextensive with a second side of the optically transmissive sheet and extending parallel to the first broad-area surface, a first edge, an opposing second edge, a light coupling area located near the first edge, and a two-dimensional light extraction area located on at least one of the first and second broad-area surfaces and at a distance from the first edge;
Although APP’498 is a method of making claim and PAT’340 is a product claim, APP’498 and PAT’340 share the same limitations. In addition, PAT’340 was considered to suggest the providing limitations of the APP’498.

APP’498 and PAT’340 discloses the same details of the optically transmissive sheet.
wherein the two-dimensional light extraction area comprises a plurality of light extraction features formed in or on one of the first and second broad-area surfaces with a variable density and configured for extracting light from the optically transmissive sheet, and wherein the optically transmissive sheet is configured to propagate light from the light coupling area towards the two-dimensional light extraction area using optical transmission and total internal reflection;
a plurality of light extraction features formed in or on one of the first and second broad-area surfaces within the two-dimensional light extraction area and configured for extracting light from the optically transmissive sheet, wherein the optically transmissive sheet is configured to propagate light from the light coupling area towards the two-dimensional light extraction area using optical transmission and total internal reflection, and wherein a density of the light extraction features within the two-dimensional light extraction area increases with a distance from the light coupling area
APP’498 and PAT’340 discloses the same details of the plurality of light extraction features having variable or different density.
providing an LED strip comprising a strip of heat-conducting printed circuit and a linear array of electrically interconnected side-emitting LED packages mounted to a major surface of the strip of heat-conducting printed circuit such that a plane of a light emitting aperture of each of the electrically interconnected side-emitting LED packages is oriented perpendicular to the major surface;
a strip of heat-conducting printed circuit located near the first edge and having a major surface extending generally parallel to the first and second broad-area surfaces, wherein at least a substantial portion of the major surface is located in a space between the first and second edges; a linear array of electrically interconnected side-emitting LED packages mounted to the major surface of the strip of heat-conducting printed circuit and optically coupled to the optically transmissive sheet; wherein a plane of a light emitting aperture of each of the electrically interconnected side-emitting LED packages is oriented perpendicular to the major surface and the first broad-area surface,
APP’498 and PAT’340 discloses the same details of the strip of heat-conducting printed circuit with respect to the side-emitting LED packages and the optically transmissive sheet.
aligning the LED strip parallel to the first edge; 
a strip of heat-conducting printed circuit located near the first edge and having a major surface extending generally parallel to the first and second broad-area surfaces,
APP’498 and PAT’340 discloses the same details of the strip of heat-conducting printed circuit with respect to the optically transmissive sheet.
positioning the LED strip at or near the first edge such that the major surface extends generally parallel to the first and second broad-area surfaces and at least a substantial portion of the major surface is disposed in a space between the first and second edges.
a strip of heat-conducting printed circuit located near the first edge and having a major surface extending generally parallel to the first and second broad-area surfaces, wherein at least a substantial portion of the major surface is located in a space between the first and second edges;
APP’498 and PAT’340 discloses the same details of the strip of heat-conducting printed circuit with respect to the optically transmissive sheet.

Table 1

Claim 2 of instant application (APP’498)
Claim 1 of patent 
(PAT’340)
Additional Comments
wherein a density of the light extraction features within the two-dimensional light extraction area increases with a distance from the light coupling area.
wherein a density of the light extraction features within the two-dimensional light extraction area increases with a distance from the light coupling area.


Table 2

Claim 3 of instant application (APP’498)
Claim 2 of patent 
(PAT’340)
Additional Comments
wherein the light coupling area comprises a linear array of optically transmissive light coupling elements formed in a surface of the optically transmissive sheet and distributed along the first edge according to a regular pattern.
wherein the light coupling area comprises a linear array of optically transmissive light coupling elements formed in a surface of the optically transmissive sheet and distributed along the first edge according to a regular pattern.


Table 3

Claim 4 of instant application (APP’498)
Claim 3 of patent 
(PAT’340)
Additional Comments
wherein at least one of the optically transmissive light coupling elements is formed by a rounded ridge oriented perpendicular to a longitudinal axis of the strip of heat-conducting printed circuit.
wherein at least one of the optically transmissive light coupling elements is formed by a rounded ridge oriented perpendicular to a longitudinal axis of the strip of heat-conducting printed circuit.


Table 4

Claim 5 of instant application (APP’498)
Claim 4 of patent 
(PAT’340)
Additional Comments
disposing at least one of the optically transmissive light coupling elements in registration with respect to one of the electrically interconnected side-emitting LED packages.
wherein each of the optically transmissive light coupling elements is disposed in registration with respect to one of the electrically interconnected side-emitting LED packages.


Table 5

Claim 6 of instant application (APP’498)
Claim 6 of patent 
(PAT’340)
Additional Comments
positioning a flexible multi-layer optically transmissive prism film parallel to the optically transmissive sheet, wherein the flexible multi-layer optically transmissive prism film comprises a smooth outer surface, a first prism film, an adhesive layer, and a second prism film bonded to the first prism film using the adhesive layer, wherein the first prism film comprises a first array of parallel linear prisms, wherein the second prism film comprises a second array of parallel linear prisms facing the first prism film, and wherein each of the parallel linear prisms of the first and second arrays of parallel linear prisms defines a pair of opposing side walls sloped at an angle of less than 90 degrees with respect to the smooth outer surface.
a flexible multi-layer optically transmissive prism film positioned parallel to the optically transmissive sheet and comprising a smooth outer surface, a first prism film, an adhesive layer, and a second prism film bonded to the first prism film, wherein the first prism film comprises a first array of parallel linear prisms, wherein the second prism film comprises a second array of parallel linear prisms facing the first prism film, and wherein each of the parallel linear prisms of the first and second arrays of parallel linear prisms defines a pair of opposing side walls sloped at an angle of less than 90 degrees with respect to the smooth outer surface.
APP’498 and PAT’340 discloses the same details of the flexible multi-layer optically transmissive prism film.

Table 6

Claim 7 of instant application (APP’498)
Claim 6 of patent 
(PAT’340)
Additional Comments
positioning a flexible multi-layer optically transmissive prism film parallel to and in an energy receiving relationship with respect to the optically transmissive sheet, wherein the flexible multi-layer optically transmissive prism film comprises a smooth outer surface, a first prism film, an adhesive layer, and a second prism film bonded to the first prism film, wherein the first prism film comprises a first array of parallel linear prisms, wherein the second prism film comprises a second array of parallel linear prisms facing the first prism film, and wherein each of the parallel linear prisms of the first and second arrays of parallel linear prisms defines a pair of opposing side walls sloped at an angle of less than 90 degrees with respect to the smooth outer surface.
a flexible multi-layer optically transmissive prism film positioned parallel to the optically transmissive sheet and comprising a smooth outer surface, a first prism film, an adhesive layer, and a second prism film bonded to the first prism film, wherein the first prism film comprises a first array of parallel linear prisms, wherein the second prism film comprises a second array of parallel linear prisms facing the first prism film, and wherein each of the parallel linear prisms of the first and second arrays of parallel linear prisms defines a pair of opposing side walls sloped at an angle of less than 90 degrees with respect to the smooth outer surface.
APP’498 and PAT’340 discloses the same details of the flexible multi-layer optically transmissive prism film.

Table 7

Claim 8 of instant application (APP’498)
Claim 6 of patent 
(PAT’340)
Additional Comments
wherein a first layer of the flexible multi-layer optically transmissive prism film has a first refractive index, and wherein a second layer of the flexible multi-layer optically transmissive prism film has a second refractive index which is different than the first refractive index.
a first layer of the multi-layer optically transmissive prism film has a first refractive index, and wherein a second layer of the multi-layer optically transmissive prism film has a second refractive index which is different than the first refractive index.


Table 8

Claim 9 of instant application (APP’498)
Claim 7 of patent 
(PAT’340)
Additional Comments
positioning a fluorescent film material along the optically transmissive sheet, wherein the fluorescent film material is approximately coextensive with the two-dimensional light extraction area, comprises light scattering features, and is configured to convert light from a first wavelength of visible spectrum to a second wavelength of visible spectrum which is longer than the first wavelength.
a fluorescent film material extending longitudinally and laterally along the optically transmissive sheet and being approximately coextensive with the two-dimensional light extraction area, wherein the fluorescent film material comprises light scattering features and is configured to convert light from a first wavelength of visible spectrum to a second wavelength of visible spectrum, and wherein the second wavelength is longer than the first wavelength.
APP’498 and PAT’340 discloses the same details of the fluorescent film material.

Table 9

Claim 10 of instant application (APP’498)
Claim 5 of patent 
(PAT’340)
Additional Comments
wherein the optically transmissive sheet comprises a highly elongated light coupling element formed from an optically transmissive dielectric material and longitudinally extending parallel to the strip of heat-conducting printed circuit.
a highly elongated light coupling element formed from an optically transmissive dielectric material and longitudinally extending parallel to the strip of heat-conducting printed circuit.
APP’498 and PAT’340 discloses the same details of the highly elongated light coupling element.

Table 10

Claim 11 of instant application (APP’498)
Claim 10 of patent 
(PAT’340)
Additional Comments
bonding the strip of heat-conducting printed circuit to the first broad-area surface using adhesive
wherein the strip of heat-conducting printed circuit is formed from a flexible material and bonded to the first broad-area surface using adhesive


Table 11

Claim 12 of instant application (APP’498)
Claim 10 of patent 
(PAT’340)
Additional Comments
wherein the strip of heat-conducting printed circuit is formed from a flexible material, and wherein a height of at least one of the electrically interconnected side-emitting LED packages is less than 2 mm
wherein the strip of heat-conducting printed circuit is formed from a flexible material…, and wherein a height of the electrically interconnected side-emitting LED packages is less than 2 mm.


Table 12

Claim 17 of instant application (APP’498)
Claim 11 of patent 
(PAT’340)
Additional Comments
positioning an opaque light absorbing film along the second broad-area surface and in a proximity of the light coupling area
an opaque light absorbing film positioned along the second broad-area surface in a proximity of the light coupling area 


Table 13

Claim 18 of instant application (APP’498)
Claim 13 of patent 
(PAT’340)
Additional Comments
a linear structural channel, and at least partially encasing the linear array of electrically interconnected side-emitting LED packages within the linear structural channel.
a linear structural channel at least partially encasing the linear array of electrically interconnected side-emitting LED packages.


Table 14

Claim 19 of instant application (APP’498)
Claim 14 of patent 
(PAT’340)
Additional Comments
providing an elongated housing, and at least partially encasing the light coupling area and the linear array of electrically interconnected side-emitting LED packages within the elongated housing, wherein the elongated housing has an opening configured to provide for a light passage from the linear array of electrically interconnected side-emitting LED packages to the optically transmissive sheet.
an elongated housing at least partially encasing the light coupling area and the linear array of electrically interconnected side-emitting LED packages, wherein the elongated housing has an opening configured to provide a light passage from the linear array of electrically interconnected side-emitting LED packages to the optically transmissive sheet.


Table 15

Claim 20 of instant application (APP’498)
Claim 15 of patent 
(PAT’340)
Additional Comments
wherein at least one of the electrically interconnected side-emitting LED packages is located at an edge of the strip of heat-conducting printed circuit.
wherein at least one of the electrically interconnected side-emitting LED packages is located at an edge of the strip of heat-conducting printed circuit.


Table 16

Claim 21 of instant application (APP’498)
Claim 16 of patent 
(PAT’340)
Additional Comments
wherein at least one of the side-emitting LED packages is located at an edge of the strip of heat-conducting printed circuit and has a height which is less than 2 mm.
wherein at least one of the side-emitting LED packages is located at an edge of the strip of heat- conducting printed circuit and has a height which is less than 2 mm.


Table 17

Claim 22 of instant application (APP’498)
Claim 19 of patent 
(PAT’340)
Additional Comments
wherein the plurality of light extraction features comprises an image print made using ink configured to convert light from a first wavelength of visible spectrum to a second wavelength of visible spectrum and to become conspicuous when illuminated by the electrically interconnected side-emitting LED packages.
wherein the plurality of light extraction features comprises an image print made using ink configured to convert light from a first wavelength of visible spectrum to a second wavelength of visible spectrum and become conspicuous when illuminated by the electrically interconnected side-emitting LED packages.


Table 18

Claim 23 of instant application (APP’498)
Claim 20 of patent 
(PAT’340)
Additional Comments
wherein at least a first one of the electrically interconnected side- emitting LED packages is configured to emit light in a different color than a different second one of the electrically interconnected side-emitting LED packages, and wherein each of the first and second ones of the electrically interconnected side-emitting LED packages is configured to emit light with a variable intensity.
wherein at least a first one of the electrically interconnected side-emitting LED packages is configured to emit light in a different color than a different second one of the electrically interconnected side-emitting LED packages, and wherein each of the first and second one of the electrically interconnected side-emitting LED packages are each configured to emit light with a variable intensity.


Table 19

Claim 24 of instant application (APP’498)
Claim 1 of patent 
(PAT’340)
Additional Comments
A method of making a light guide illumination system, comprising: providing an optically transmissive sheet having a first broad-area surface substantially coextensive with a first side of the optically transmissive sheet, a second broad-area surface substantially coextensive with a second side of the optically transmissive sheet and extending parallel to the first broad-area surface, a first edge, an opposing second edge, a light coupling area located at or near the first edge, and a two-dimensional light extraction area located on at least one of the first and second broad-area surfaces and at a distance from the first edge; 
A light guide illumination system, comprising: an optically transmissive sheet having a first broad-area surface substantially coextensive with a first side of the optically transmissive sheet, a second broad-area surface substantially coextensive with a second side of the optically transmissive sheet and extending parallel to the first broad-area surface, a first edge, an opposing second edge, a light coupling area located near the first edge, and a two-dimensional light extraction area located on at least one of the first and second broad-area surfaces and at a distance from the first edge;
Although APP’498 is a method of making claim and PAT’340 is a product claim, APP’498 and PAT’340 share the same limitations. In addition, PAT’340 was considered to suggest the providing limitations of the APP’498.

APP’498 and PAT’340 discloses the same details of the optically transmissive sheet.
providing a heat conductive substrate comprising a strip of printed circuit and a linear array of electrically interconnected side-emitting LED packages mounted to a major surface of the strip of printed circuit such that a plane of a light emitting aperture of each of the electrically interconnected side-emitting LED packages is oriented perpendicular to the major surface; 

a strip of heat-conducting printed circuit located near the first edge and having a major surface extending generally parallel to the first and second broad-area surfaces, wherein at least a substantial portion of the major surface is located in a space between the first and second edges; a linear array of electrically interconnected side-emitting LED packages mounted to the major surface of the strip of heat-conducting printed circuit and optically coupled to the optically transmissive sheet; wherein a plane of a light emitting aperture of each of the electrically interconnected side-emitting LED packages is oriented perpendicular to the major surface and the first broad-area surface,
APP’498 and PAT’340 discloses the same details of the strip of heat-conducting printed circuit with respect to the side-emitting LED packages and the optically transmissive sheet.
positioning the heat conductive substrate at or near the first edge such that the strip of printed circuit is aligned parallel to the first edge, the light emitting aperture of each of the electrically interconnected side-emitting LED packages is facing the first edge, the major surface extends generally parallel to the first and second broad-area surfaces, and at least a substantial portion of the heat conductive substrate is located in a space between the first and second edges,
a strip of heat-conducting printed circuit located near the first edge and having a major surface extending generally parallel to the first and second broad-area surfaces, wherein at least a substantial portion of the major surface is located in a space between the first and second edges;
APP’498 and PAT’340 discloses the same details of the strip of heat-conducting printed circuit with respect to the optically transmissive sheet.
wherein the two-dimensional light extraction area comprises a plurality of light extraction features formed in or on one of the first and second broad-area surfaces with a variable density and configured for extracting light from the optically transmissive sheet, and wherein the optically transmissive sheet is configured to propagate light from the light coupling area towards the two-dimensional light extraction area using optical transmission and total internal reflection.
a plurality of light extraction features formed in or on one of the first and second broad-area surfaces within the two-dimensional light extraction area and configured for extracting light from the optically transmissive sheet, wherein the optically transmissive sheet is configured to propagate light from the light coupling area towards the two-dimensional light extraction area using optical transmission and total internal reflection, and wherein a density of the light extraction features within the two- dimensional light extraction area increases with a distance from the light coupling area
APP’498 and PAT’340 discloses the same details of the plurality of light extraction features having variable or different density.

Table 20

Claim 25 of instant application (APP’498)
Claim 20 of patent 
(PAT’340)
Additional Comments
wherein at least a first one of the electrically interconnected side-emitting LED packages is configured to emit light in a different color than a different second one of the electrically interconnected side-emitting LED packages.
wherein at least a first one of the electrically interconnected side-emitting LED packages is configured to emit light in a different color than a different second one of the electrically interconnected side-emitting LED packages.


Table 21

Claim 26 of instant application (APP’498)
Claim 20 of patent 
(PAT’340)
Additional Comments
wherein at least one of the electrically interconnected side-emitting LED packages is configured to emit light with a variable intensity.
wherein each of the first and second one of the electrically interconnected side-emitting LED packages are each configured to emit light with a variable intensity.


Table 22

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,156,340, and in view of VAN DEN BERGE (US 2011/0019436).
Regarding claim 13, PAT’340 fails to disclose removably bonding an optical element to the first broad-area surface using a relatively low-tack adhesive.
However, VAN DEN BERGE discloses removably bonding an optical element (103, Fig.1) to a broad-area surface using a relatively low-tack adhesive (“relatively low-tack adhesive” was interpreted to be a removable adhesive; as seen in para[0044], the “relatively low-tack adhesive” was considered to be the adhesive material bonding the optical element 103 to the broad-area surface of the light guide 102 that is easily removable and rearranged at different positions of the light guide 102.)
Therefore, in view of VAN DEN BERGE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relatively low-tack adhesive as taught by VAN DEN BERGE to the first broad-area surface of PAT’340 in order to reposition and rearrange optical elements on the first broad-area surface of the optically transmissive sheet. In addition, it is noted that the features of VAN DEN BERGE were not being bodily incorporated into the structure of PAT’340. Rather, one ordinary skill in the art would have recognized that VAN DEN BERGE discloses a solution applicable to other applications of removably attaching an optical element to a light guide for removal or repositioning. 

Regarding claim 14, PAT’340 fails to disclose bonding an optical element to the first broad-area surface using a removable adhesive.
However, VAN DEN BERGE discloses bonding an optical element (103, Fig.1) to a broad-area surface using a removable adhesive (as seen in para[0044], the “removable adhesive” was considered to be the adhesive material bonding the optical element 103 to the broad-area surface of the light guide 102 that is easily removable and rearranged at different positions of the light guide 102.)
Therefore, in view of VAN DEN BERGE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the removable adhesive as taught by VAN DEN BERGE to the first broad-area surface of PAT’340 in order to reposition and rearrange optical elements on the first broad-area surface of the optically transmissive sheet. In addition, it is noted that the features of VAN DEN BERGE were not being bodily incorporated into the structure of PAT’340. Rather, one ordinary skill in the art would have recognized that VAN DEN BERGE discloses a solution applicable to other applications of removably attaching an optical element to a light guide for removal or repositioning.

Regarding claim 15, PAT’340 discloses an opaque light absorbing film in a proximity of the light coupling area (claim 11 of PAT’340).
PAT’340 fails to disclose bonding an opaque film material to the first broad-area surface using a relatively low-tack adhesive.
However, VAN DEN BERGE discloses removably bonding an optical element (103, Fig.1) to a broad-area surface using a relatively low-tack adhesive (“relatively low-tack adhesive” was interpreted to be a removable adhesive; as seen in para[0044], the “relatively low-tack adhesive” was considered to be the adhesive material bonding the optical element 103 to the broad-area surface of the light guide 102 that is easily removable and rearranged at different positions of the light guide 102.)
Therefore, in view of VAN DEN BERGE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relatively low-tack adhesive as taught by VAN DEN BERGE to the first broad-area surface of PAT’340 in order to reposition and rearrange optical elements on the first broad-area surface of the optically transmissive sheet. In addition, it is noted that the features of VAN DEN BERGE were not being bodily incorporated into the structure of PAT’340. Rather, one ordinary skill in the art would have recognized that VAN DEN BERGE discloses a solution applicable to other applications of removably attaching an optical element to a light guide for removal or repositioning.
Regarding claim 16, PAT’340 discloses an opaque light absorbing film in a proximity of the light coupling area (claim 11 of PAT’340).
PAT’340 fails to disclose bonding an opaque film material to the first broad-area surface using a relatively low-tack adhesive, such that the opaque film material can be removed with a relative ease.
However, VAN DEN BERGE discloses removably bonding an optical element (103, Fig.1) to a broad-area surface using a relatively low-tack adhesive (“relatively low-tack adhesive” was interpreted to be a removable adhesive; as seen in para[0044], the “relatively low-tack adhesive” was considered to be the adhesive material bonding the optical element 103 to the broad-area surface of the light guide 102 that is easily removable and rearranged at different positions of the light guide 102) such that the optical element is removable with relative ease.
Therefore, in view of VAN DEN BERGE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relatively low-tack adhesive as taught by VAN DEN BERGE to the first broad-area surface of PAT’340 in order to reposition and rearrange optical elements on the first broad-area surface of the optically transmissive sheet. In addition, it is noted that the features of VAN DEN BERGE were not being bodily incorporated into the structure of PAT’340. Rather, one ordinary skill in the art would have recognized that VAN DEN BERGE discloses a solution applicable to other applications of removably attaching an optical element to a light guide for removal or repositioning.

Allowable Subject Matter
Claims 1-26 would be allowable upon timely filing of a terminal disclaimer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.E/Examiner, Art Unit 2875       


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875